DETAILED ACTION
Claims 1-5, 7-16 and 18 (filed 02/24/2021) have been considered in this action.  Claims 1-2, 5, 8-12 and 16 have been amended.  Claims 6, 17 and 19-21 have been canceled.  Claims 3-4, 7, 13-15 and 18 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Response to Arguments
The examiner would note that, based upon the claims filed in the response to the final action filed 12/31/2020, the claims filed for this action on 02/24/2021 are of a different form.  Based upon the examiner’s statement that further search and consideration are needed to the claims filed 12/31/2020, this statement by 
Applicant’s arguments with respect to rejection of claim(s) 1-8 and 15-18 under 35 U.S.C. 103 in view of Craeghs and Zeng have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner would note that claims 6 and 17 have been canceled, and are thus have not been considered in this office action.  Amended independent claims 1 and 12 have been rejected in further view of Hartmann et al. (US 20160107393) under 35 U.S.C. 103.  See below for mapping of claims to newly provided prior art.

Claim Objections
Claim 12 objected to because of the following informalities:  
“updated the data...” should read “updating the data...”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
According to claims 1 and 12, there is claimed:
wherein the support structure optimization computer processor is further configured to iterate operations of the build process simulation engine and topology optimization engine based on a latest topology optimization support structure design geometry output by the topology optimization engine and the data defining the industrial 

The examiner can find no support in the original disclosure for the claimed “target mass reduction” element of this limitation.  The applicant has pointed to paragraphs [0031], [0034]-[0036] and [0041] of the published application to show support for this element, however the examiner can find none.  A thorough searching of the applicant’s original disclosure shows that the term “mass” only appears twice in the published application, in paragraphs [0034] and [0036] whose relevant portions are reiterated below:
[0034]... Next, the topology optimization 654 may be executed with boundary conditions established by the process simulation. The topology optimization 654 problem may have an objective to minimize the mass of the design space while still meeting the distortion constraints. The outcome of the topology optimization 650 is a support geometry. This support geometry, along with the part, may be run through the loop iteratively until it converges to an acceptable final support design 690

[0036] Next, topology optimization may be run on the design space using boundary conditions (e.g., associated with displacements) as supplied by a thermal distortion model. The optimizer may then create a geometry with a minimum mass while still meeting the distortion and other constraints. Using the new support and the original part, the thermal distortion model may be run again to get updated distortions, which is again run by the topology optimization 

From each of these statements, it can be shown that the topology optimization is run not to achieve a “target mass reduction” as claimed but to perform topology optimization until a “minimum mass” that “minimizes the mass of the design space” is achieved.  The examiner does not consider a target mass reduction to be the same thing as a minimum mass, as a target mass reduction would require some predefined goal of mass reduction from a base or first mass to be first determined or input before the topology optimization is run iteratively in order to meet the exit condition for achieving the target mass reduction while still achieving the distortion constraints.  A minimum mass reduction is different because it only requires a relative amount of mass reduction, that being the greatest out of all the topology optimization mass reductions, to be the exit condition for achieving the minimum mass reduction while still achieving the distortion constraints.  While these concepts may appear similar, they are in fact different because a different mathematical approach must be taken to achieve these different results.  For example, a person having ordinary skill would recognize that if a target mass reduction were utilized, there could be potential solution spaces where the system would not be able to achieve such a target 
If the applicant believes the examiner has erred in the determination of new matter, the examiner welcomes the applicant to point to where support from the original disclosure can be found for the claimed “target mass reduction” and supply a thorough explanation of said support.  
Claims 2-5, 7-11, 13-16 and 18 are dependent upon claims 1 or 12, and thus inherit the rejection of claims 1 and 12 under 35 U.S.C. 112(a) for claiming new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 utilizes the term ‘iterating’ to modify at least one step of foregoing steps of the computer-implemented method of claim 12 including the steps of “receiving..., simulating...., generating...., receiving..., generating..., updated...”.  Based on the language presented in claim 12, it is unclear whether just the first receiving step requires iterating, or all of the steps after receiving up until the determining of a final support structure are required to be iterated as the claim does not explicitly state it as such.  Based on the broadest reasonable interpretation of claim 12, there exists the reasonable interpretation that only the first receiving step requires iteration.   This claim language could also be reasonably interpreted to mean that all of the above steps are required to be iterated on until the exit condition of determining a final support structure is determined.  Based upon both of these valid interpretation, the examiner is 
Claims 13-16 and 18 are dependent upon claim 12, and thus inherit the rejection of claim 12 under 35 U.S.C. 112(b).
The examiner recommends clarifying which steps are being iterated by claiming “iterating, until a final support build is found, the steps of:” or something along those lines such that it is explicit which steps are being iterated.  It may be helpful to number the steps of claim 12 and explicitly state which numbered steps are involved in the iteration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (US 20160107393, hereinafter Hartmann) in view of Craeghs et al. (US 20160107234, hereinafter Craeghs).

In regards to Claim 1, Hartmann teaches “A system comprising:... an automated support structure creation platform, communicatively coupled to the industrial asset item definition data store, including:” ([0051]  According to further embodiments, the system 40 is a computer or a computer-readable medium on which the method 1 is implemented; [0025] FIG. 3 shows an exemplary embodiment for an automatically generated supporting structure 31 for a further component 32 designed as a beam. By introducing the supporting structure 31, deformations due to differences in density in welded material and bulk material may be prevented, and the beam 32 is obtained with the required accuracy; [0034] In order to optimize the production process 50 of the component to be produced, or to automatically determine optimized supporting structures for the component, a method 1 is carried out on the simulation means 42. The method 1 includes the method steps a, b, c, d. The method steps a, b, c, d are carried out within the scope of the simulation 2) “and a support structure optimization computer processor communicatively coupled to the communication port and configured to automatically create support structure geometry data associated with an additive printing process for the industrial asset item via a build process simulation engine and a topology optimization engine” ([0051]  According to further embodiments, the system 40 is a computer or a computer-readable medium on which the method 1 is implemented; [0016] the invention relates to a method for optimizing a production process for a component to be produced by additive manufacturing. The method is carried out by a simulation of the production process; [0036] Shifts of and/or stresses on the component 20, 32 which may be caused by the production process 50 are computed in method step b. [0037] Supporting structures 31 are determined in method step c. The supporting structures 31 counteract the dislocations and/or stresses. [0038] In method step d, at least a portion of the design of the component 20, 32 is determined which is optimized according to the component optimization criterion 8.) “wherein: the build process simulation engine is configured to receive the at least one electronic record defining the industrial asset item and simulate a simulated build of the industrial asset item based on the at least one electronic redefining the industrial asset item;” ([0032] FIG. 4 shows a system 40 for optimizing a production process 50 for a component to be produced in a production space by means of additive manufacturing, for example “and generate a build process support structure geometry output and distortion constraints for the industrial asset item according to the simulated build of the industrial asset item” ([0036] Shifts of and/or stresses on the component 20, 32 which may be caused by the production process 50 are computed in method step b. These dislocations and/or stresses may be caused, for example, by gravitational forces 21, 22, 23, 33 and/or by temperature-related changes in density of a material to be used for production of the component 20, 32.  [0037] Supporting structures 31 are determined in method step c. The supporting structures 31 counteract the dislocations and/or stresses. [0042] the purpose of the process optimization criterion 7 is to minimize dislocations during the production process 50; [0025] By introducing the supporting structure 31, deformations due to differences in density in welded material and bulk material may be prevented, and the beam 32 is obtained with the required accuracy; wherein a required accuracy is also considered a distortion constraint) “and the topology optimization engine configured to: receive the build process support structure geometry output and the distortion constraints for the industrial asset item and generate a topology optimization support structure design geometry output according to a topology determination process that reduces a mass of the topology optimization support structure design geometry while conforming to the build process support structure geometry output and the distortion constraints for the industrial asset item” (Fig. 4 shows steps a, b, c, d which pass resulting information; [0034] In order to optimize the production process 50 of the component to be produced, or to automatically determine optimized supporting structures for the component, a method 1 is carried out on the simulation means 42. The method 1 includes the method steps a, b, c, d. The method steps a, b, c, d are carried out within the scope of the simulation 2; [0040] The method steps a, b, c, and d do not have to be carried out in this sequence, and instead may be carried out in a variety of sequences, or even simultaneously, iteratively, and/or in a linked manner. According to preferred embodiments, any given selection of the method steps a, b, c, and d is therefore carried out iteratively and/or in a linked manner; [0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given maximum tolerance of the component 20, 32 to be produced; [0057] Optimizing the production process/the orientation and selection of the supporting structures, “wherein the support structure optimization computer processor is further configured to iterate operations of the build process simulation engine and topology optimization engine based on a latest topology optimization support structure design geometry output by the topology optimization engine and the data defining the industrial asset item” (Fig. 4 shows all method steps a, b, c, d, being looped together; [0040] The method steps a, b, c, and d do not have to be carried out in this sequence, and instead may be carried out in a variety of sequences, or even simultaneously, iteratively, and/or in a linked manner. According to preferred embodiments, any given selection of the method steps a, b, c, and d is therefore carried out iteratively and/or in a linked manner) “until convergence to a final support structure geometry defined by the latest topology optimization support structure design geometry output satisfies the distortion constraints for the industrial asset item and a latest mass of the latest topology optimization support structure design geometry satisfies a target mass reduction” ([0040] The method is preferably designed in such a way that all method steps a, b, c, and d are carried out iteratively and/or in a linked manner while the simulation is being performed; [0041] according to one preferred embodiment, the purpose of the component optimization criterion 8 is a functional design of the component 20, 32, while the purpose of the process optimization criterion 7 is to seek a cost-effective design of the production process 50; [0042] the purpose of the process optimization criterion 7 is to minimize dislocations during the production process 50; [0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given maximum tolerance of the component 20, 32 to be produced; wherein the tolerance is the distortion/disclocation and/or accuracy[0044] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the deviations for a given maximum allowable mass of the supporting structures 31) “and an additive manufacturing printer configured to perform an additive manufacturing process to form the industrial asset item and a support structure, in accordance with the final support structure geometry”.
Hartmann fails to teach “A system comprising: an industrial asset item definition data store containing at least one electronic record defining an industrial asset item; a communication port configured to receive the at least one electronic record defining the industrial asset item”.
Craeghs teaches “A system comprising: an industrial asset item definition data store containing at least one electronic record defining an industrial asset item;” ([0040] The computers 102a-102d may share data by transmitting and receiving information such as software, digital representations of 3-D objections, commands and/or instructions to operate an additive manufacturing device, and the like) “a communication port configured to receive the at least one electronic record defining the industrial asset item” (Fig. 1 shows networked computers [0040] The computers 102a-102d may take various forms such as, for example, any workstation, server, or other computing device capable of processing information. The computers 102a-102d may be connected by a computer network 105. The computer network 105 may be the Internet, a local area network, a wide area network, or some other type of network. The computers may communicate over the computer network 105 via any suitable communications technology or protocol) “and generate a build process support structure geometry output and distortion constraints for the industrial asset item according to the simulated build of the industrial asset item” ([0011] Another aspect of the subject matter described in the disclosure provides a 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the 
In regards to Claim 2, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Hartmann further teaches “The system of claim 1, wherein the build process simulation engine is further configured to simulate the simulated build of the industrial asset item to correlate displacement values with surface areas of the industrial asset item and establish the distortion constraints” ([0044] One of the boundary conditions 9 is preferably that supporting structures 31 can be produced only in defined partial areas.  Minimizing the deviations allows a reduction in the manufacturing tolerances).  In addition, Craeghs also teaches (paragraph [0058] describes how deformation (displacement) are determined for all points of the 3D object, and support structures are generated for those areas that are likely (correlated) to exceed a deformation threshold (distortion constraint)).

In regards to Claim 3, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 2 above.  Craeghs further teaches “The system of claim 2, wherein the build process simulation engine utilizes a thermal distortion model” (paragraph [0058] describes how thermal stress for every point of a 3D object can be determined, and the areas of highest deformation (distortion) caused by these thermal stresses are determined and used to create appropriate support structures).  

In regards to Claim 4, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 3 above.  Craeghs further teaches “The system of claim 3, wherein the build process simulation engine determines structural stiffness and thermal pathway characteristics” ([0053] “Each of the volume support structures 506, the reinforcement support structures 510, and the partially solidified support structure 508 include distinct features that provide support and/or heat dissipation for the 3-D object 504” wherein a heat dissipation correlates to a thermal pathway; [0037] “a hybrid support system may be designed and manufactured with enough mechanical strength to prevent deformation of the object during the build, while also providing heat dissipation for certain portions of the object”; wherein the mechanical strength that prevents deformation correlates to a structural stiffness).  

Claim 5, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 2 above.  Hartmann further teaches “The system of claim 2, wherein the build topology optimization engine is further configured to generate the topology optimization support structure design geometry output to reduce an amount of material associated with the support structure while satisfying the distortion constraints” ([0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given maximum tolerance of the component 20, 32 to be produced; [0024] FIG. 2 shows a component 20 which, starting from a first position 25a, via rotations 25 in space is placed in a second position 25b in such a way that dislocations due to gravitational influences 21, 22, 23 are reduced to a minimum. This results in minimal use of additional material for supporting structures).

In regards to Claim 7, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Craeghs further teaches “The system of claim 1, wherein the additive printing process is associated with direct metal laser melting” (paragraph [0033] describes how the process can be formed by sintering/melting/welding of metal, which is a type additive printing that uses 

In regards to Claim 8, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Craeghs further teaches “The system of claim 1, wherein at least a portion of at least one support structure extends beyond an area defined by the industrial asset item” (Fig. 5-7B show support structure (506) extending beyond the surface area defined by the asset item (504)).  

In regards to Claim 9, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Craeghs further teaches “The system of claim 1, wherein the support structure optimization computer processor is further configured to receive rule-based knowledge from an expert device and adjust the topology determination process, based on the rule-based knowledge” (paragraphs [0055-0057] and [0070] describes how processing 

In regards to Claim 10, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Craeghs further teaches “The system of claim 1, wherein the support structure geometry data is associated with at least one of: (i) an image, (ii) a manufactured design, (iii) a cross-section, (iv) a binary Computer Aided Design ("CAD") file, (v) a geometry file, or (vi) analysis results” (paragraph [0031] describes how digital representations of 3-D objects (structure geometry data) are stored as cross sectional data or creating a file using a CAD software).  In addition, Hartmann further teaches (0026] In the specific case illustrated in FIG. 3, the supporting structures 31 have been generated as follows: [0027] creating the geometry of the T-beam 32 in a CAD program [0028] defining the construction space (in this case, a 2D box) and the gravitational direction 33. [0029] automatically computing supporting structures 31, by means of topology optimization (SIMP method), which generates the supporting structures 31 with minimal material.  [0030] The structure may now be automatically converted into an appropriate data format (STL, for example) and printed using a 3D printer).

In regards to Claim 11, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 1 above.  Craeghs further teaches “The system of claim 1, wherein: the additive manufacturing printer is configured, to receive a final industrial asset design including the final support structure geometry, and is associated with at least one of: (i) three-dimensional printing, (ii) vat photopolymerization, (iii) material jetting, (iv) binder jetting, (vi) material extrusion, (vii) powder bed fusion, (viii) sheet lamination, and (ix) directed energy deposition” ([0041] "The system 100 further may include one or more additive manufacturing devices 106a and 106b. These additive manufacturing devices may take the form of 3-D printers or some other manufacturing device as known in the art").  In addition, Hartmann also teaches ([0026] In the specific case illustrated in FIG. 3, the supporting structures 31 have been generated as follows: [0027] creating the geometry of the T-beam 32 in a CAD program [0028] defining the construction space (in this case, a 2D box) and the gravitational direction 33. [0029] automatically computing supporting structures 31, by means of topology optimization (SIMP method), which generates the supporting structures 31 with minimal material. [0030] The structure may now be automatically converted into an appropriate data format (STL, for example) and printed using a 3D printer).

In regards to Claim 12, Hartmann teaches “A computer-implemented method comprising: receiving, at an automated support structure optimization platform.... data defining an industrial asset item;” ([0051]  According to further embodiments, the system 40 is a computer or a computer-readable medium on which the method 1 is implemented; [0025] FIG. 3 shows an exemplary embodiment for an automatically generated supporting structure 31 for a further component 32 designed as a beam. By introducing the supporting structure 31, “iterating receiving, at a build process simulation engine of the automated support structure optimization platform, the data defining the industrial asset item” ([0027] creating the geometry of the T-beam 32 in a CAD program; [0051]  According to further embodiments, the system 40 is a computer or a computer-readable medium on which the method 1 is implemented; [0034] In order to optimize the production process 50 of the component to be produced, or to automatically determine optimized supporting structures for the component, a method 1 is carried out on the simulation means 42. The method 1 includes the method steps a, b, c, d. The method steps a, b, c, d are carried out within the scope of the simulation 2) “simulating, by the build process simulation engine, a simulated build of the industrial asset item based on the data defining the industrial asset item;” ([0032] FIG. 4 shows a system 40 for optimizing a production process 50 for a component to be produced in a production space by means of additive manufacturing, for example component 20 or 32 in a production space 29. The system 40 includes an interface 41 and a simulation means 42. The simulation means 42 is adapted for carrying out a simulation 2 of “generating, by the build process simulation engine, a build process support structure geometry output and distortion constraints for the industrial asset item based on the simulated build of the industrial asset item;” ([0036] Shifts of and/or stresses on the component 20, 32 which may be caused by the production process 50 are computed in method step b. These dislocations and/or stresses may be caused, for example, by gravitational forces 21, 22, 23, 33 and/or by temperature-related changes in density of a material to be used for production of the component 20, 32.  [0037] Supporting structures 31 are determined in method step c. The supporting structures 31 counteract the dislocations and/or stresses. [0042] the purpose of the process optimization criterion 7 is to minimize dislocations during the production process 50; [0025] By introducing the supporting structure 31, deformations due to differences in density in welded material and bulk material may be prevented, and the beam 32 is obtained with the required accuracy; wherein a required accuracy is also considered a distortion constraint) “receiving, at a topology optimization engine of the automated support structure optimization platform, the build process support structure geometry output and the distortion constraints for the industrial asset item” (Fig. 4 shows steps a, b, c, d which pass resulting information; [0034] In order to optimize the production “generating by the topology optimization engine, a topology support structure geometry output according to a topology determination process that reduces a mass of a topology optimization support structure design geometry while conforming to the build process support structure geometry output and the distortion constraints for the industrial asset item;” ([0034] In order to optimize the production process 50 of the component to be produced, or to automatically determine optimized supporting structures for the component, a method 1 is carried out on the simulation means 42. The method 1 includes the method steps a, b, c, d. The method steps a, b, c, d are carried out within the scope of the simulation 2;  [0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given maximum tolerance of the component 20, 32 to be produced.) “updated the data defining the industrial asset item with the build process support structure geometry output, the distortion constraints and the topology support structure geometry output;” ([0040] The method steps a, b, c, and d do not have to be carried out in this sequence, and instead may be carried out in a variety of sequences, or even simultaneously, iteratively, and/or in a linked manner. According to preferred embodiments, any given selection of the method steps a, b, c, and d is therefore carried out iteratively and/or in a linked manner. The method is preferably designed in such a way that all method “determining whether a final support structure geometry defined by a latest topology optimization support structure design geometry output satisfies the distortion constraints for the industrial asset item and a latest mass of the latest topology optimization support structure design geometry satisfies a target mass reduction; and terminating the iterating in response to determining that the final support structure geometry satisfies the distortion constraints for the industrial asset item and the mass of the latest topology optimization support structure design geometry satisfies a target mass reduction” ([0040] The method is preferably designed in such a way that all method steps a, b, c, and d are carried out iteratively and/or in a linked manner while the simulation is being performed; [0041] according to one preferred embodiment, the purpose of the component optimization criterion 8 is a functional design of the component 20, 32, while the purpose of the process optimization criterion 7 is to seek a cost-effective design of the production process 50; [0042] the purpose of the process optimization criterion 7 is to minimize dislocations during the production process 50; [0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given “and additively printing, by an additive manufacturing printer, the industrial asset item and a support structure, in accordance with the final support structure geometry” ([0030] The structure may now be automatically converted into an appropriate data format (STL, for example) and printed using a 3D printer; [0050] the method 1 includes the method step of carrying out the production process 50 based on the determined optimized position 25b of the component 20, 32 in the production space and the determined optimized supporting structures 31. For this purpose, the system 40 may be designed as a 3D printer or may include a 3D printer).
Hartmann fails to teach “receiving, at an automated support structure optimization platform from an industrial asset item definition data store data defining an industrial asset item;”.
Craeghs teaches “receiving, at an automated support structure optimization platform from an industrial asset item definition data store data defining an industrial asset item;” ([0040] The computers 102a-102d may share “generating, by the build process simulation engine, a build process support structure geometry output and distortion constraints for the industrial asset item based on the simulated build of the industrial asset item;” ([0011] Another aspect of the subject matter described in the disclosure provides a method of generating a hybrid support system for supporting an object formed by three dimensional printing; [0037] a hybrid support system may be designed and manufactured with enough mechanical strength to prevent deformation of the object during the build; [0058] to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the automatic support generation system that iteratively loops generation of supports through simulation of forces that conform to a dislocation and accuracy tolerance while being subjected to a maximum allowable mass for support structures to be 3D printed as taught by Hartmann with the use of a data store that stores support geometries for retrieval by the support optimization systems, and which calculates a threshold for distortions as taught by Craeghs because it 

Claim 13, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 12 above.  Hartmann further teaches “The method of claim 12, wherein the build process simulation engine simulates a build process associated with the additive printing process to correlate displacement values with surface areas of the industrial asset item and establish the distortion constraints” ([0044] One of the boundary conditions 9 is preferably that supporting structures 31 can be produced only in defined partial areas.  Minimizing the deviations allows a reduction in the manufacturing tolerances).  In addition, Craeghs also teaches (paragraph [0058] describes how deformation (displacement) are determined for all points of the 3D object, and support structures are generated for those areas that are likely (correlated) to exceed a deformation threshold (distortion constraint)).

In regards to Claim 14, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 13 above.  Craeghs further teaches “The method of claim 13, wherein the build process simulation engine utilizes a thermal distortion model” (paragraph [0058] describes how thermal stress for every point of a 3D object can be determined, and the areas of highest 

In regards to Claim 15, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 14 above.  Craeghs further teaches “The method of claim 14, wherein the build process simulation engine determines structural stiffness and thermal pathway characteristics” ([0053] “Each of the volume support structures 506, the reinforcement support structures 510, and the partially solidified support structure 508 include distinct features that provide support and/or heat dissipation for the 3-D object 504” wherein a heat dissipation correlates to a thermal pathway; [0037] “a hybrid support system may be designed and manufactured with enough mechanical strength to prevent deformation of the object during the build, while also providing heat dissipation for certain portions of the object”; wherein the mechanical strength that prevents deformation correlates to a structural stiffness).  

In regards to Claim 16, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 13 above.  Hartmann further teaches “The method of claim 13, wherein the topology optimization engine minimizes an amount of material associated with the support structure while satisfying the distortion constraints” ([0043] According to further preferred embodiments, the purpose of the process optimization criterion 7 is to minimize the mass of the supporting structures 31, preferably for a given maximum tolerance of the component 20, 32 to be produced; [0024] FIG. 2 shows a component 20 which, starting from a first position 25a, via rotations 25 in space is placed in a second position 25b in such a way that dislocations due to gravitational influences 21, 22, 23 are reduced to a minimum. This results in minimal use of additional material for supporting structures).

In regards to Claim 18, Hartmann and Craeghs teach the automatic support creation system as incorporated in claim 12 above.  Craeghs further teaches “The method of claim 12 , wherein the additive printing process is associated with direct metal laser melting” (paragraph [0033] describes how the process can be formed by sintering/melting/welding of metal, which is a type additive printing that uses direct metal laser melting, and stipulates that sintering occurs at lower laser power while melting occurs at higher laser power).  Hartmann additionally teaches ([0016] the invention relates to a method for optimizing a production 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116